Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

     Claims 1-18, 22, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In particular, in claim 1, Applicant claims “if the corresponding signal propagation characteristic falls in the determined expected range, and determining that said at least one satellite signal is an invalid signal if the corresponding signal propagation characteristic falls outside the determined expected range.” This appears to be a conditional limitation that may or may not actually occur due to the conditional modifier “if.” That is, it is not clear if the “if” clauses actually comprise any active, positive method limitation that further defines Applicant’s invention. Applicant may resolve the clarity issue by changing the two instances of the word “if” to “upon” and changing “falls” to “falling.” That is, Applicant may clarify this issue by amending the above limitation in step c3) to “upon the corresponding signal propagation characteristic Claims 2-18 and 22 and 25 depend upon claim 1 and do not resolve the clarity issue noted above. Appropriate correction is required. 

Additionally, claim 22 is rejected because it is not clear if this claim is an apparatus claim or a method claim. Applicant may amend around this clarity issue by making claim 22 an independent apparatus claim comprising all the structure components of method claim 1. 

Allowable Subject Matter
The closest prior art of record comprise US 2009/0058723, US 7219013 and US 2009/0254275. These references teach steps a and b but do not teach the mechanism in step c. In particular, US 2009/0058723 teaches (esp. c.f. figs.1 and 4) the recited GNSS receiver, time-synchronized and providing measurement 402 and estimating position 404 and corresponding position accuracy using data motion and movement data between the time instants and measurements of the signals (esp. c.f. [0021-0022]). However, the mechanism of signal propagation, expected range, and determining valid signal prior to calculating position does not appear to be considered by the cited prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646